KATTEN MUCHIN ROSENMAN LLP
Steven J. Reisman, Esq.
Theresa A. Foudy, Esq.
Karen B. Dine, Esq.
575 Madison Avenue
New York, NY 10022-2585
Telephone: (212) 940-8800
Fax: (212) 940-8776

Counsel for Plaintiff


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                     Chapter 11
In re:
                                                                     Case No. 18-23538-RDD
                                              1
Sears Holdings Corporation, et al.,
                                                                     (Jointly Administered)
                                                      Debtors.

Sears Home Improvement Products, Inc.,
                                    Plaintiff,
                                                                     Adv. No. 20-08835-RDD
v.

Vincent Alfaro,
                                                  Defendant.

                    NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING

          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure 7041



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are as
follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears Operations
LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E Factory Service,
LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA
Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022);
Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742);
Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver
of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL
Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois
LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None);
BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears
Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters
is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
US_145094086v1_392655-00001 7/8/2020 2:48 PM
and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff voluntarily dismisses this action in

its entirety with prejudice. An answer has not been filed.


Dated: July 14, 2020                 KATTEN MUCHIN ROSENMAN LLP

                                     By:       /s/ Steven J. Reisman
                                               Steven J. Reisman, Esq.
                                               Theresa A. Foudy, Esq.
                                               Karen B. Dine, Esq.
                                               575 Madison Avenue
                                               New York, NY 10022-2585
                                               Telephone: (212) 940-8800
                                               Fax: (212) 940-8776
                                               Email: sreisman@katten.com

                                               Counsel for Plaintiff




                                                         2
US_145094086v1_392655-00001 7/8/2020 2:48 PM
KATTEN MUCHIN ROSENMAN LLP
Steven J. Reisman, Esq.
Theresa A. Foudy, Esq.
Karen B. Dine, Esq.
575 Madison Avenue
New York, NY 10022-2585
Telephone: (212) 940-8800
Fax: (212) 940-8776

Counsel for Plaintiff

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     Chapter 11
In re:
                                                                     Case No. 18-23538-RDD
                                              1
Sears Holdings Corporation, et al.,
                                                                     Jointly Administered)
                                                      Debtors.

Sears Home Improvement Products, Inc.,
                                    Plaintiff,
                                                                     Adv. No. 20-08835-RDD
v.

Vincent Alfaro,
                                                  Defendant.

                                           CERTIFICATE OF SERVICE

          I, Marie Siena, certify that I am, and at all times during the service of process was, not
less than 18 years of age and not a party to the matter concerning which service of process was



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are as
follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears Operations
LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E Factory Service,
LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA
Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022);
Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742);
Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver
of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL
Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois
LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None);
BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears
Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters
is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
US_145094086v1_392655-00001 7/8/2020 2:48 PM
made. I further certify that the service of this Notice of Dismissal of Adversary Proceeding was
made on July 14, 2020, by email to:
Peter Fox
Scoolidge Peters Russotti & Fox LLP
pfox@sprfllp.com

Under penalty of perjury, I declare that the foregoing is true and correct.

Dated: July 14, 2020                            /s/ Marie Siena
                                               Marie Siena
                                               KATTEN MUCHIN ROSENMAN LLP
                                               575 Madison Avenue
                                               New York, NY 10022




                                                 2
US_145094086v1_392655-00001 7/8/2020 2:48 PM
